                Case 5:21-po-00524-MLC Document 3 Filed 07/27/21 Page 1 of 1




The redacted version of the following U.S. District Court violation notice is not available:

Location Code      Violation Number Officer                                                    Date of Offense
WYNP      E1059055   NICKS                                                                     05/10/2021
THE CHARGE ON THE VIOLATION NOTICE
Offense Charged    Offense Description
36CFR2.2(a)(2) FEEDING TOUCHING TEASING FRIGHTENING DISTURB WILDLIFE
Defendant Name
DEHRING, SAMANTHA R
Initial Court Appearance
MANDATORY - You must appear in court
Court Address                                                                                       Date/Time
US DISTRICT COURT                                                                                   08/26/2021
YELLOWSTONE JUSTICE CENTER                                                                          09:00 AM
105 ALBRIGHT AVE, ATTN KAREN
YELLOWSTONE N P, WY 82190
